MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                May 25 2016, 8:15 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
court except for the purpose of establishing                                and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Gregory F. Zoeller
Vonderheide & Knecht, P.C.                               Attorney General of Indiana

                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

M.L.M.,                                                  May 25, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         79A02-1510-JV-1795
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Faith A. Graham,
Appellee-Petitioner                                      Judge
                                                         Trial Court Cause No.
                                                         79D03-1508-JD-132



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016            Page 1 of 11
                                             Case Summary
[1]   M.L.M. appeals the juvenile court’s order adjudicating him a delinquent child

      for committing an act that would be class A misdemeanor carrying a handgun

      without a license if committed by an adult. The evidence supporting M.L.M.’s

      commission of the offense was found during an investigatory stop and

      subsequent patdown search that M.L.M. claims violated his rights under the

      Fourth Amendment to the United States Constitution and Article 1, Section 11

      of the Indiana Constitution. The sole restated issue presented for our review is

      whether the juvenile court abused its discretion in admitting into evidence the

      handgun found during the search. Finding no constitutional violation, we

      conclude that the juvenile court did not abuse its discretion. Therefore, we

      affirm the delinquency adjudication.


                                 Facts and Procedural History
[2]   On August 3, 2015, Sergeant Adam Mellady and Officer Jeff Tislow of the

      Lafayette Police Department were each dispatched to the Dollar General store

      on Main Street in response to a report of a “disturbance” and a “pending

      physical altercation.” Tr. at 11, 37. An unidentified male called police and

      reported that he was inside the store and that several black males were outside

      waiting to “jump him.” Id. at 11. When the officers arrived, Sergeant Mellady

      observed a group of males “huddled around, circled around what we would

      normally see in what they would do around a fight.” Id. at 38. The group

      immediately started to disperse when they saw the officers. Sergeant Mellady

      recognized approximately eight people from the group, including sixteen-year-

      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016   Page 2 of 11
      old M.L.M., as members of a violent gang known as the “Stain Gang.” Id. at

      40. Sergeant Mellady recognized one individual in the group as having an

      outstanding arrest warrant. Sergeant Mellady exited his vehicle to speak to that

      individual and directed Officer Tislow to stop four members of the group who

      were attempting to exit the parking lot together. It “was still a very active

      situation” and the officers were unable to tell at that point what exactly had

      occurred and whether anyone was injured. Id. at 43. Sergeant Mellady

      explained:

              Based upon the complaint of a disturbance and a fight taking
              place and I’m arriving on the scene people automatically
              disperse; it’s very common with what we deal with in fights and I
              needed them to stop to determine whether or not they were
              involved in the altercation.


      Id. at 40.


[3]   Of the four individuals that he ordered to stop, Officer Tislow recognized

      M.L.M. and another juvenile, A.T., as members of the Stain Gang. Officer

      Tislow had known M.L.M. for approximately five years during his work as a

      security officer with the Lafayette School Corporation, and also as a police

      officer. Most of the prior calls Officer Tislow had responded to regarding

      members of the Stain Gang involved large altercations and physical fights,

      which was consistent with what the unidentified caller had reported from inside

      the Dollar General store.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016   Page 3 of 11
[4]   Officer Tislow had M.L.M. and three other individuals sit on the curb in the

      parking lot while Sergeant Mellady was speaking with around four or five other

      individuals. Because the officers were “severely outnumbered,” Officer Tislow

      just wanted to “keep the peace” while trying to figure out what was going on.

      Id. at 13-14. Officer Tislow did not have enough handcuffs for all the young

      men, so he used the only ones he had to restrain M.L.M. and A.T.


[5]   Officer Tislow observed that M.L.M., while sitting on the curb handcuffed, was

      making furtive movements with his hands to the left side of his body as if he

      was trying “to discard” something that he did not want the officers to find. Id.

      at 15. Officer Tislow asked M.L.M. to stand up, and then asked him if he had

      anything on his person that the officers needed to know about. M.L.M.

      responded, “You’re not going to like what I have on me.” Id. As Officer

      Tislow began a patdown search of M.L.M., he saw in plain view the barrel of a

      gun facing up toward him in M.L.M.’s left front pants pocket. Officer Tislow

      removed the loaded handgun from M.L.M.’s pocket.


[6]   The State filed a delinquency petition alleging that M.L.M. committed an act

      that would be class A misdemeanor carrying a handgun without a license if

      committed by an adult. M.L.M. filed a motion to suppress any evidence, i.e.,

      the handgun, seized during the stop and patdown search. By agreement of the

      parties, the juvenile court held a consolidated suppression and delinquency

      hearing on August 31 and September 3, 2015. During the consolidated

      proceedings, the juvenile court denied the motion to suppress and proceeded to

      hear evidence on the delinquency allegation. On September 4, 2015, the

      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016   Page 4 of 11
      juvenile court entered its order adjudicating M.L.M. a delinquent for

      committing an act that would be class A misdemeanor carrying a handgun

      without a license if committed by an adult. This appeal ensued.


                                     Discussion and Decision
[7]   Although M.L.M. asserts that the trial court should have granted his motion to

      suppress the handgun, because he now appeals following a completed trial, his

      assertion is better framed as a request for review of the trial court’s ruling on the

      admissibility of the evidence. Guilmette v. State, 14 N.E.3d 38, 40 (Ind. 2014).

      The trial court has broad discretion when ruling on the admissibility of

      evidence, and we review its rulings only for an abuse of discretion. Id. We

      reverse only when the admission of evidence is clearly against the logic and

      effect of the facts and circumstances and the error affects a party’s substantial

      rights. Id. “But when an appellant’s challenge to such a ruling is predicated on

      an argument that impugns the constitutionality of the search and seizure of the

      evidence, it raises a question of law, and we consider that question de novo.”

      Id. at 41 (citing Kelly v. State, 997 N.E.2d 1045, 1050 (Ind. 2013)).




      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016   Page 5 of 11
            The warrantless stop and subsequent patdown search of
              M.L.M. did not violate the Fourth Amendment. 1
[8]   The Fourth Amendment guarantees “[t]he right of the people to be secure in

      their persons ... against unreasonable searches and seizures.” In general, the

      Fourth Amendment prohibits searches and seizures conducted without a

      warrant that is supported by probable cause. Clark v. State, 994 N.E.2d 252, 260

      (Ind. 2013). “Encounters between law enforcement officers and public citizens

      take a variety of forms, some of which do not implicate the protections of the

      Fourth Amendment and some of which do.” Id. at 261. Consensual

      encounters in which a citizen voluntarily interacts with a law enforcement

      officer do not compel Fourth Amendment analysis. Id. “Nonconsensual

      encounters do, though, and typically are viewed in two levels of detention[.]”

      The first is a full arrest, which requires probable cause. Id. The second is a brief

      investigative stop, which requires a lower standard of reasonable suspicion. Id.


[9]   A brief investigative stop may be justified by reasonable suspicion that the

      person detained is involved in criminal activity. Finger v. State, 799 N.E.2d 528,




      1
        M.L.M. also asserts that the warrantless stop and subsequent patdown search violated Article 1, Section 11
      of the Indiana Constitution. However, other than a cursory reference to our state constitution in his written
      motion to suppress, he did not present a separate state constitutional argument to the trial court. “A party
      generally waives appellate review of an issue or argument unless that party presented that issue or argument
      before the trial court.” Griffin v. State, 16 N.E.3d 997, 1006 (Ind. Ct. App. 2014) (quoting Showalter v. Town of
      Thorntown, 902 N.E.2d 338, 342 (Ind. Ct. App. 2009), trans. denied). Indeed, the rule of waiver protects the
      integrity of the trial court in that the trial court cannot be found to have erred as to an argument that it never
      had an opportunity to consider. T.S. v. Logansport State Hosp., 959 N.E.2d 855, 857 (Ind. Ct. App. 2011),
      trans. denied (2012). Therefore, M.L.M.’s state constitutional claim is waived.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016                  Page 6 of 11
       532 (Ind. 2003) (citing Terry v. Ohio, 392 U.S. 1, 31 (1968)). Specifically, in

       Terry the United States Supreme Court held:


               where a police officer observes unusual conduct which leads him
               reasonably to conclude in light of his experience that criminal
               activity may be afoot and that the persons with whom he is
               dealing may be armed and presently dangerous, where in the
               course of investigating this behavior he identifies himself as a
               policeman and makes reasonable inquiries, and where nothing in
               the initial stages of the encounter serves to dispel his reasonable
               fear for his own or others’ safety, he is entitled for the protection
               of himself and others in the area to conduct a carefully limited
               search of the outer clothing of such persons in an attempt to
               discover weapons which might be used to assault him.
392 U.S. at 30.


[10]   Accordingly, limited investigatory stops and seizures on the street involving a

       brief question or two and a possible frisk for a weapon can be justified on mere

       reasonable suspicion. Finger, 799 N.E.2d at 533. However, “‘[s]uch reasonable

       suspicion must be comprised of more than hunches or unparticularized

       suspicions.’” Clark, 994 N.E.2d at 263 (quoting State v. Murray, 837 N.E.2d 223,

       225-26 (Ind. Ct. App. 2005), trans. denied (2006)). Taking into account the

       totality of the circumstances or the whole picture, the detaining officers must

       have a particularized and objective basis for suspecting the particular person

       stopped of criminal activity. Id. at 264. In making this determination, we must

       examine the facts as known to the officer at the moment of the stop. Id.

       Findings of reasonable suspicion are reviewed de novo, and this is necessarily a

       fact-sensitive inquiry. Id.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016   Page 7 of 11
[11]   The parties here agree that the officers’ detention of M.L.M. was a

       nonconsensual brief investigatory detention. M.L.M. asserts that the trial court

       abused its discretion in admitting the handgun into evidence because the

       officers lacked reasonable suspicion to justify the detention. Specifically, he

       argues that the tip from the unidentified caller lacked sufficient indicia of

       reliability to provide reasonable suspicion of criminal activity and that the

       police officers’ observations did not suitably corroborate the tip. We disagree.


[12]   Our supreme court has noted that “an anonymous tip alone is not likely to

       constitute the reasonable suspicion necessary for a valid [Terry] stop.” Sellmer v.

       State, 842 N.E.2d 358, 361 (Ind. 2006) (citation omitted). Similarly, the United

       States Supreme Court has stated that “‘an anonymous tip alone seldom

       demonstrates the informant’s basis of knowledge or veracity’” because

       “‘ordinary citizens generally do not provide extensive recitations of the basis of

       their everyday observations,’ and the anonymous tipster’s veracity is ‘by

       hypothesis largely unknown, and unknowable.’” Navarette v. California, 134 S.

       Ct. 1683, 1688 (2014) (quoting Alabama v. White, 496 U.S. 325, 329 (1990)).

       However, “there are situations in which an anonymous tip, suitably

       corroborated, exhibits ‘sufficient indicia of reliability to provide reasonable




       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016   Page 8 of 11
       suspicion to make the investigatory stop.’” Florida v. J.L., 529 U.S. 266, 270

       (2000) (citation omitted). 2


[13]   Here, the unidentified caller reported that a group of black males was waiting

       outside the Dollar General store with the purpose of physically assaulting him.

       When Sergeant Mellady and Officer Tislow arrived at the store, they were able

       to partially corroborate the tip when they personally observed a group of males

       huddled in a group as if surrounding a fight or altercation. As the group started

       to quickly disperse upon the sight of law enforcement, the officers could not yet

       discern whether a fight had occurred or whether anyone was injured. Both

       officers immediately recognized M.L.M. and approximately eight other

       individuals as members of a violent gang known for engaging in criminal

       activity including physical altercations. Sergeant Mellady also recognized one

       individual who had an outstanding arrest warrant. We conclude that the

       anonymous tip coupled with additional information that became available to

       the officers when they arrived at the scene was sufficient to provide reasonable

       suspicion for the officers to “freeze” the situation and investigate. See

       Washington v. State, 740 N.E.2d 1241, 1245 (Ind. Ct. App. 2000), trans. denied

       (2001). In other words, under the totality of the circumstances, the officers here

       had a particularized and objective basis to suspect that M.L.M. was engaged in




       2
         The J.L. court distinguished between tips received from anonymous sources and those received from
       identified informants. See 529 U.S. at 270. Because anonymous tips are considered less reliable than tips
       from known informants, they “can form the basis for reasonable suspicion only if accompanied by specific
       indicia of reliability, such as evidence corroborating the accuracy of the tip or additional reasons to suspect
       criminal activity.” State v. Gray, 997 N.E.2d 1147, 1154 (Ind. Ct. App. 2013), trans. denied (2014).

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016                  Page 9 of 11
       criminal activity, and therefore his investigative detention was lawful under the

       Fourth Amendment.


[14]   M.L.M. maintains that, even assuming that reasonable suspicion existed for the

       investigatory detention, Officer Tislow’s additional patdown search of him was

       unlawful. “In addition to detainment, Terry permits a reasonable search for

       weapons for the protection of the police officer, where the officer has reason to

       believe that he is dealing with an armed and dangerous individual, regardless of

       whether he has probable cause to arrest the individual for a crime.” Malone v.

       State, 882 N.E.2d 784, 786-87 (Ind. Ct. App. 2008). “Officer safety is of

       paramount importance. Police officers are daily placed in difficult and

       dangerous situations, some of which are life threatening. The law has to

       provide protections for such officers.” Id. at 787. A patdown search is

       reasonable if the facts are such that a reasonably prudent person in the same

       circumstances would be warranted in believing that the police officer was in

       danger. Hill v. State, 956 N.E.2d 174, 177 (Ind. Ct. App. 2011), trans. denied

       (2012). In determining whether the officer acted reasonably under the

       circumstances, we consider the specific, reasonable inferences that the officer is

       entitled to draw from the facts in light of his experience. Id.


[15]   There is no question that the officers here were concerned for their safety.

       Officer Tislow testified that, at the time of the initial detention, he and Sergeant

       Mellady were “severely outnumbered” and dealing with several known

       members of a violent gang, one of whom had an outstanding warrant. Tr. at

       14. Officer Tislow stated that he was trying to keep an eye on the group of four

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016   Page 10 of 11
       individuals sitting in front of him, which included M.L.M., while

       simultaneously trying to ensure Sergeant Mellady’s well-being as Sergeant

       Mellady spoke with others. Officer Tislow testified that when he observed

       M.L.M. making furtive movements while sitting on the curb handcuffed near

       fellow gang members, it “drew concern to [him] for safety reasons.” Id. at 23.

       He had learned from his training and experience that individuals try to discard

       items, such as weapons, that they do not want the police to discover. When

       Officer Tislow asked M.L.M. if he had anything on his person that the officers

       needed to know about, M.L.M. substantiated Officer Tislow’s concerns by

       responding, “You’re not going to like what I have on me.” Id. at 15. Officer

       Tislow began a patdown of M.L.M.’s outer clothing, at which point he saw in

       plain view the barrell of a handgun in M.L.M.’s front pants pocket.

       Considering the reasonable inferences that Officer Tislow was entitled to draw

       from the facts in light of his experience, we conclude that he acted within the

       protective purpose of Terry in conducting a patdown search of M.L.M.


[16]   In sum, we conclude that the officers here had reasonable suspicion to justify

       both the investigatory stop of M.L.M. and the subsequent patdown search for

       weapons. Therefore, the trial court did not abuse its discretion when it

       admitted the handgun into evidence. M.L.M.’s delinquency adjudication is

       affirmed.


[17]   Affirmed.


       Najam, J., and Robb, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-JV-1795 | May 25, 2016   Page 11 of 11